"Woods, J.
The defendant indorsed and delivered to Ellenwood the note in controversy, in a form not in any respect unusual, or without the common course of such transactions, unless the prefixing to his signature a minute of the date of the indorsement may be so regarded. The effect of this indorsement is perfectly settled in law. The words which the holder of the note has a right to prefix to it, are such as to express a contract familiarly known in business. An indorsement of a negotiable instrument, is, in effect, a written contract, and is within the rule which precludes the admission of verbal or unwritten evidence, to vary or contradict its implied legal terms. So that, if the evidence that was admitted would show that the pai’ty undertook, by verbal declarations at the time of the indorsement, to qualify its import, such evidence must be laid out of the case; especially as it would destroy the value of the security in the hands of a subsequent party to it, who is not shown to have had any notice of any *31such declarations, or of any agreement in disparagement of the one which appeared in writing upon the paper itself.
The defendant was therefore clearly an indorser, and not a guarantor of the payment of the note; and, as indorser, he had the right to require, on the part of those who would charge him, a compliance with the usual conditions. Unless he has waived the right, or unless the ease forms an exception to the general rule which requires a demand to be made upon the maker, and notice of his refusal to be given to the subsequent party to be charged, the defendant is not liable, except upon the condition that such demand and notice have been executed.
No demand was made upon the maker of the note, except through the mail, and of this no notice was seasonably given to the defendant.
In Dennie v. Walker, 7 N. H. Rep. 199, it was said, that “ a removal without the bounds of the government, after the making of a note, and before it becomes duo, and where no place of payment is specified in the note, renders a demand upon the maker of the note unnecessary.” So Mr. Justice Story (Story on Promissory Notes, sec. 236) states the rule of law to be, that “if the maker has removed his domicil or place of business to another State or country, or, having removed his domicil and place of business to some part of the same State, or country, the new domicil, or place of business, cannot,, upon diligent inquiry, be ascertained, then the holder will be excused for non-presentment for payment, and will be entitled to the same recourse against the indorser, as if there had been a due presentment. ”
Chancellor Kent (8 Kent’s Com. 96), states the doctrine thus: “If he (the payer) has changed his l'osidence to some other place within the same State, or jurisdiction, the holder must make endeavors to find it, and make the demand there; though, if he have removed out of the State, subsequent to the making of the note or accepting *32the bill, it is sufficient to present the same at his usual place of residence.” These writers both refer to Anderson v. Drake, 14 Johns. Rep. 114; McGruder v. Bank of Washington, 9 Wheat. Rep. 598; Bayley on Bills (Boston Ed.), 126. Story also refers to 14 Martin, 511, and Kent to 4 McCord, 503.
In Gist v. Lybreed, 1 Ohio Cond. Rep. 591, the court cite the decision of the Supreme Court of the United States in McGruder v. Bank of Washington, approving it fully, and say: “ It is there settled that the removal of the maker of a note, after it was made and before its maturity, into a different State from that where he resided when the note was made, excuses the holder from making actual demand of payment from the maker. Whether a demand at any other place should be made, is not made a point, or adjudicated upon in that case ; but it seems to us, as a clear consequence of the decision, that such demand is unnecessary. The fact of removal commits the indorser, and dispenses with all demand, unless a particular place is appointed for the payment of-the note, in the note itself.”
Anderson v. Drake, 14 Johns. Rep. 114, refers to a decision in a former case, not reported. A note was made in Albany, and no place of payment was designated by its terms. The maker having removed afterwards to Canada, a demand at Albany was held sufficient.
Although some of the authorities advert to a practice of making a demand at the late residence of a maker of a note who has left the State, and hold that such a demand is sufficient, they do not decide that such a demand is necessary ; and others declare that such removal from the State, after making the note and before the day of payment, dispenses with the demand altogether, and that the holder may, in such event, pursue his remedy against the maker with the same results as if a demand had actually been made and notified.
*33Such appear to us to hold the better doctrine, if there be really a conflict, since it is difficult to perceive that a practical benefit could accrue to any party, by requiring the holder to present his paper at a house either deserted or occupied by strangers; and to demand payment where there is no reason for supposing that any provision has been made by the party whose duty it is to make the payment at a different place, at the hands, namely, of the holder of the note.
But the removal of the maker, which dispensed with the demand of payment, did not dispense with the notice required in general, to be given to the indorser of the dishonor of the note. Was there a w^aiver of such notice ? The authorities are clear and uniform to the point that a promise by the indorser to pay the dishonored paper is a waiver of his right to object to the want of the demand and notice, provided it be made with a full knowledge that those pre-requisites have been omitted. Ladd v. Kenney, 2 N. H. Rep. 340; Farrington v. Brown, 7 do. 271; Carter v. Burleigh, 9 do. 558. Here no demand was required to be made upon the maker, as has been shown ; and his removal from the State between the day of the date and the day of the maturity of the note was equivalent to a demand, as one of the necessary steps for charging the indorser; and the case finds that the indorser knew of the maker’s intention to remove. He knew, when he made the promise to pay, whether he himself had received timely notice of the dishonor, and did not waive any rights in ignorance of the fact that they had not been satisfied.
It is a perfectly familiar principle of law relating to negotiable paper, that one wrho -waives his right to insist upon demand and notice, either before or after the conjuncture at which those conditions should be performed, cannot afterwards insist upon them, or claim any exemption upon the ground of their having been omitted. This *34is the case, whether the note has been negotiated after such omission or not. The waiver enures to the benefit of all subsequent parties, as well as those who were parties when the waiver was made, and who were more immediately the parties to the concession. There must be

Judgment on the verdict.